Citation Nr: 0019194	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  98-15 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include consideration of 38 C.F.R. § 
3.321(b)(2) (1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas.  It is noted that the veteran's claim 
is currently under the jurisdiction of the Jackson, 
Mississippi RO.

The Board also notes that the veteran failed to be appear for 
a hearing scheduled to be held before a local hearing officer 
at the Waco, Texas RO in April 1999.  


REMAND

A claim for nonservice-connected pension benefits is well 
grounded if the following criteria are met:  (1) there is 
evidence of honorable active military service of 90 days or 
more during a period of war (or discharge or release from 
service during a period of war for a service-connected 
disability); (2) there is evidence of permanent and total 
disability productive of unemployability; and (3) there is 
evidence of income that does not exceed the statutory limit.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); see 
38 U.S.C. § 1521 (West 1991); 38 C.F.R. § 3.3 (1999).

In this case, as more information and evidence is needed to 
ascertain whether this claim is well grounded under the 
aforementioned (2) and (3) criteria, the Board will order 
additional development on remand.  38 U.S.C.A. § 5103(a) 
(West 1991) (duty to ensure that the application for benefits 
is complete for a determination of the claim).

The record reflects that pursuant to a RO rating decision, 
dated in April 2000, the appellant's disabilities were 
specified as follows:  chronic paranoid schizophrenia and 
post-traumatic stress disorder (PTSD) (30 percent); and 
musculoskeletal chest pain, tinea pedis, and polysubstance 
abuse (willful misconduct), all evaluated as zero percent, or 
noncompensable.  The combined rating is 30 percent.  However, 
not all of the veteran's disorders have been assigned an 
appropriate rating.  For example, migraine headaches were 
diagnosed on VA outpatient treatment in February 1999.  In 
addition, a VA outpatient treatment record dated in March 
1999 shows that sinusitis was diagnosed.  Furthermore, a VA 
hospital discharge summary, indicating that the veteran had 
been admitted for approximately 3 weeks in March and April 
1999, includes diagnoses of hemorrhoids and migraine 
headaches by history.  A review of the record fails to reveal 
that the veteran has been afforded the appropriate VA 
examinations in order to nature and severity of these 
disorders.

In addition, the evidence also reflects current impairment 
due to alcohol abuse and related substance-abuse disorders.  
Although pension may not be awarded for these problems, the 
RO should make specific findings as to any disorders that are 
the result of the veteran's willful misconduct.  38 C.F.R. 
§ 3.301(b) (1999).

Well-settled judicial precedent holds that in a situation as 
is presented by the facts in this case, a remand for a new 
examination is in order to render a new rating decision that 
accurately identifies the percentage of impairment 
attributable to each specific disability shown by the 
evidence of record.  Roberts v. Derwinski, 2 Vet. App. 387, 
390 (1992).  Accordingly, the Board concludes that there must 
be a new rating examination in order that the adjudication 
may be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (duty to assist may include "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").

Further, the Board finds that additional evidentiary 
development is indicated by review of the file.  The record 
reflects that the appellant filed a claim for disability 
benefits with the Social Security Administration (SSA).  
Although a response from SSA, received by VA in February 
2000, indicates that the veteran had never been eligible 
Title II benefits, any records from that agency generated in 
connection with a disability claim filed by the veteran must 
be obtained.  In addition, the record reflects that the 
veteran has been in receipt of ongoing medical treatment at 
VA Medical Centers (VAMC) located in both Jackson, 
Mississippi and Dallas, Texas.  The most recent record of 
treatment on file is dated in September 1999.  The 
requisition and consideration of medical records, which are 
clearly relevant to an issue on appeal, is necessary for the 
adjudication of the case.  Decisions of the Board must be 
based on all of the evidence available.  38 U.S.C.A. 
§ 7104(a) (West 1991).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request the VA medical 
facilities in Jackson, Mississippi and 
Dallas, Texas to furnish copies of any 
additional treatment records covering the 
period from September 1999 to the 
present.

2.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to a claim 
filed by the veteran for disability 
benefits.  The RO should obtain copies of 
award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
veteran for SSA benefits.  The RO should 
proceed with all reasonable follow-up 
referrals that may be indicated by the 
inquiry.  All attempts to obtain records, 
which are ultimately unsuccessful, should 
be documented in the claims folder.

3.  After the foregoing is completed the 
RO should schedule the veteran for a 
comprehensive VA pension examination 
specifically to ascertain the nature, 
severity and permanence of all clinically 
identified physical and mental 
disabilities.  The claims folder is to be 
made available to the examiner for review 
prior to the examination, and the 
examiner should be asked to indicate in 
the examination report whether he or she 
has reviewed the claims folder.  All 
indicated tests, including x-rays, if 
necessary, are to be done and the 
examiner should review the results of any 
testing prior to completion of report.  
Specifically, the examiner should 
describe the level of disability 
attributable to the each one of the 
medical conditions found on examination.  
Where applicable, and if the veteran is 
found to have a musculoskeletal disorder, 
all ranges of motion should be reported 
in degrees, and the examiner should be 
asked to describe what the normal range 
of motion for the affected parts would 
be.  The examiner should describe any 
functional limitation due to pain, 
including whether additional functional 
limitation is likely to result on use or 
during flare-ups.

The examiner should give a full 
description of any limitation of activity 
imposed by each of the veteran's 
disabilities and express opinions as to 
whether the conditions are permanent, and 
the degree of interference with his 
ability to obtain and maintain gainful 
employment caused by each disability 
identified on examination.  The examiner 
should also state whether the veteran's 
disabling conditions are susceptible of 
improvement through appropriate 
treatment.  The examiner must provide 
complete rationale for all conclusions 
reached.  If the veteran fails to report 
for any scheduled examination, this fact 
should be noted in the claims folder and 
a copy of notification(s) of the 
examination sent to him by the 
authorizing VAMC should also be 
associated with the claims folder.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
in complete compliance with the 
directives of this REMAND.  If a report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should also ensure that 
development efforts to obtain the above-
cited medical records are undertaken in 
compliance with this REMAND.

5.  Upon completion of the medical-
evidentiary development matters listed 
above, the RO should then (1) evaluate 
and assign a rating for each of the 
veteran's current disabilities, and (2) 
readjudicate the claim of entitlement to 
a permanent and total disability rating 
for pension purposes by first determining 
whether the claim is well grounded under 
the framework described in Vargas-
Gonzalez v. West, 12 Vet. App. 321, 
(1999) (well grounded determination for 
pension claim), and if so, whether on the 
merits, i.e., weighing the probative 
value of the evidence for and against and 
according the benefit of the doubt should 
the evidence be in equipoise, the claim 
should be awarded pursuant to the 
criteria under 38 U.S.C.A. §§ 1502(a)(1), 
1521(a) and (b) (West 1991); 38 C.F.R. 
§§ 3.321(b)(2), 4.15, 4.16, 4.17, 4.25 
(1999) as well as the provisions of 
Talley v. Derwinski, 2 Vet. App. 282 
(1992); Brown v. Derwinski, 2 Vet. App. 
444 (1992); and Roberts.  Also, any 
disability which is found to be the 
result of the veteran's own misconduct 
must be specifically noted as such in the 
RO's rating decision.  If the veteran 
does not meet the percentage 
requirements, a permanent and total 
evaluation for pension purposes should be 
considered under 38 C.F.R. § 3.321(b)(2) 
(1999).

If the benefits sought on appeal, for 
which a notice of disagreement has been 
filed, remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


